Citation Nr: 0029046	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a prostate condition.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran had active service from December 1940 to October 
1945 and from March 1948 to August 1963.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas, which denied service 
connection for a prostate condition.


REMAND

The veteran claims that he currently suffers from a prostate 
condition which is the same condition he was treated for in 
service.  However, a review of the record discloses that 
additional development is needed prior to adjudication by the 
Board. While the Board regrets the delay associated with this 
remand, this action is necessary to ensure that this claim is 
fairly adjudicated.

A recent amendment to 38 U.S.C.A. § 5107 (West 1991) states 
that the Secretary shall assist a claimant in developing all 
facts pertinent to a claim for benefits, and shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  H.R. 4205, the Floyd D. 
Spence National Defense Authorization Act for FY 2001, Title 
XVI, Subtitle B, § 1611 (October 30, 2000).  The Secretary 
may decide a claim without providing assistance when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement.  Id.  The new amendment 
therefore eliminates the requirement that a claim be well 
grounded before VA's duty to assist is triggered.

The evidence in this case indicates that a medical 
examination may possibly aid in the establishment of 
entitlement to service connection for a prostate condition, 
thereby triggering the duty to assist.  Service medical 
records reflect that in March 1957 the veteran was treated 
for complaints of fever, chills, "pain all over", and 
burning on urination.  The diagnoses were acute prostatitis 
and urethritis.  The record shows no further treatment for 
prostate problems until 1997.  In this regard, in an August 
1997 letter, J. S. Spitzer, M.D., stated that he had 
prescribed Bactrim to treat the veteran's urinary tract 
infection.  In an October 1997 letter, Dr. Spitzer explained 
that the veteran's elevated prostate-specific antigen (PSA) 
level was probably a manifestation of a prostate infection.  
At no time, however, did Dr. Spitzer comment on the etiology 
or date of onset of this condition.

Based on these findings, the Board finds that a VA 
examination may aid in the establishment of entitlement to 
service connection for a prostate condition.  Therefore, in 
light of the recent amendment, the Board finds that the 
veteran should be afforded a VA medical examination to 
determine whether his current prostate condition is the same 
condition he was treated for in service.  

However, prior to having the veteran undergo a VA 
examination, the RO should obtain and associate with the 
claims file all records of outstanding pertinent medical 
treatment, so that the physician's review of the veteran's 
medical history may be an informed one.  Specifically, in his 
July 1999 VA Form 9 (Appeal to Board of Veterans' Appeals), 
the veteran stated that he had been told by doctors that it 
was "quite possible" that his current problem began in 
1957.  The veteran thus appears to suggest that additional 
relevant medical records exist which have not been associated 
with the claims file.  The record also suggests that Dr. 
Spitzer may possess additional treatment records concerning 
the veteran's prostate condition.  The RO should attempt to 
obtain any such records.

Accordingly, the case is REMANDED to the RO for the following 
action:   

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment of the 
veteran's prostate condition, to include 
treatment records from J. S. Spitzer, 
M.D.  If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA examination 
to ascertain the etiology and date of 
onset of his current prostate condition.  
The claims folder should be provided to 
the examiner for his or her review in 
connection with the examination.  All 
necessary tests and evaluations should be 
performed, and the examiner should not 
render a final opinion until after 
receipt of all test results.  Following a 
review of the veteran's claims file, 
completion of the examination, and 
receipt of all test results, the examiner 
should specifically address whether it is 
as least as likely as not that the 
veteran's current prostate condition 
began in service; in particular, whether 
it is the same condition he was treated 
for in March 1957.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a typewritten 
report. 

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's claim of 
entitlement to service connection for a 
prostate condition.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



